PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/057,281
Filing Date: 07 August 
Appellant(s):  



__________________
Jacob L. LaCombe 
(Registration No. 63036)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/11/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

 “GROUND OF REJECTION #1”
Appellant Argues: “The proposed combination fails to disclose or suggest a controller configured to “determine whether the DCI includes the indication state based on a format type of the DCI being identified as a first format type or a second format type” as recited in claim 1.” , P. 11-14.
Independent claim 1 recites, in pertinent part, “determine whether the DCI includes the indication state based on a format type of the DCI being identified as a first format type or a second format type”.
Independent claim 8 recites, in pertinent part, “based on a format type of the DCI being a first format type or a second format type, indicate whether the higher layer parameter is included in the DCI”.
Independent claim 15 recites, in pertinent part, “based on a format type of the DCI being a first format type or a second format type, indicating whether the higher layer parameter is included in the DCI”.

Applicant defined “a first DCI format” and “a second DCI format” as follows:
In another embodiment, identifying a first DCI format conveying a DL assignment for scheduling a PDSCH implicitly indicates that the higher layer parameter is set as enabled.”, see [0008]. Additionally, Applicant’s specification also stated that “In yet another embodiment, identifying a second DCI format, different from the first DCI format, conveying a DL assignment for scheduling a PDSCH implicitly indicates that the higher layer parameter is set as disabled…”, see [0009].

Examiner’s Response:  The examiner respectfully disagrees. As indicated in the office action, the combination of Park and Davydov clearly discloses the aforementioned  limitations, more specifically: Park discloses that a UE for receiving downlink data in a wireless communication system may include: a radio frequency (RF) unit transmitting and receiving a radio signal; and a processor controlling the RF unit, in which the UE may be configured to receive configuration of a higher layer parameter set for at least a part of control information for receiving the downlink data from an eNB, receive first downlink control information (DCI) including only an indicator indicating whether to grant scheduling for the higher layer parameter set, and receive the downlink data on the basis of control information indicated by the higher layer parameter set, when the first DCI indicates a grant of scheduling for the higher layer parameter set, see [0022]. Park also discloses that the present specification proposes a scheme that dynamically signals only a scheduling grant of an activation/deactivation (ON/OFF, grant/non-grant, valid/invalid, and application/non-application) level (and/or a level including only an information indicator related with allocation/transmission of a minor number of resources) for a specific control configuration through a very simplified control channel indicator/information (several-bits level). In addition, proposed is a scheme in which detailed the pre-configurable higher layer parameter is determined/indicated to be activated or deactivated according to the minimized DCI (mDCI) according to an embodiment of the present invention, see [0498]. The payload size of the mDCI may be defined/set only to 1 bit. In this case, the mDCI may indicate activation/deactivation of (one) specific parameter set. That is, the mDCI may perform a function of notifying only whether the scheduling for the parameter set pre-configured at the current time is granted. That is, a recipient may receive an indication for whether the corresponding parameter set is scheduled/activated at the current time by the mDCI while receiving configuration of at least one of the pre-configurable higher layer information/configurations/parameters as the single higher layer parameter, see [0537]. In another case, when the higher layer parameter set is configured by two different sets, a dynamic switching/indication between two sets may be provided via 1-bit mDCI, see [0538]. Moreover, Park teaches at least one of the information/configuration/parameters is defined/configured as at least one higher layer parameter set (through the higher layer signaling) and it may be dynamically indicated whether at least one of the information/configuration/parameters are activated/applied through the mDCI. The parameters include PDSCH Rate matching and Quasi-colocation Indicator (PQI) related

In light of the foregoing, Examiner respectfully submits that Park in view of Davydov discloses all the claim limitations of Claim 1.
 	Regarding claims 8 and 15, these claims contain similar features as recited in claim 1,
thus are rejected for the same reason as stated above.
Regarding claims 3, 6-7, 10, 13-14, 17 and 20, these claims depend from claims 1, 8 and 15 respectively, and thus are rejected for the same reason stated above for claims 1, 8 and 15.

“GROUND OF REJECTION #2”, P. 15
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PCT No: PCT/KR2017/004810, US2019/0150187, henceforth “Park”) in view of Davydov et al. (US 2018/0219605, henceforth “Davydov”) and further in view of Liu et al. (PCT/CN2018/091693, US2019/0053212, henceforth “Liu”).

Appellant Argues: “Claim 2 depends from Claim 1. Claim 9 depends from Claim 8. Claim 16 depends from Claim 15. These claims are allowable for the same or similar reasons as the claims from which they depend.”

Examiner’s Response:  As the Claim 2 depends from Claim 1, Claim 9 depends from Claim 8 and Claim 16 depends from Claim 15, and thus are rejected for the same reason stated above for claims 1, 8 and 15.


“GROUND OF REJECTION #3”, P. 16-18
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PCT No: PCT/KR2017/004810, US2019/0150187, henceforth “Park”) in view of Davydov et al. (US 2018/0219605, henceforth “Davydov”) and further in view of Pan et al. (US 9591634, henceforth “Pan”).
Appellant Argues1: “Claim 4 depends from Claim 1. Claim 11 depends from Claim 8. Claim 18 depends from Claim 15. These claims are allowable for the same or similar reasons as the claims from which they depend. These claims are also allowable for their own recitations.”

Examiner’s Response:  As the Claim 4 depends from Claim 1, Claim 11 depends from Claim 8 and Claim 11 depends from Claim 15, and thus are rejected for the same reason stated above for claims 1, 8 and 15.

Appellant Argues2: “Pan does not teach or suggest "cause the transceiver to receive the second PDSCH using a same indication state as that applied on a second CORESET for receiving a second PDCCH including the second DCI format type" as recited in Claim 4 and similarly in Claim 11 and Claim 18.”
Dependent claim 4 recites, in pertinent part, "cause the transceiver to receive the second PDSCH using a same indication state as that applied on a second CORESET for receiving a second PDCCH including the second DCI format type."
Dependent claim 11 recites, in pertinent part, “indicates that the second PDSCH is to be received using a same indication state as that applied on a second CORESET for conveying a second PDCCH including the second DCI format type."
Dependent claim 18 recites, in pertinent part, “indicates that the second PDSCH is to be received using a same indication state as that applied on a second CORESET for conveying a second PDCCH including the second DCI format type."
Examiner’s Response:  The examiner respectfully disagrees. As indicated in the office action, the combination of Park, Davydov and Pan clearly discloses the aforementioned  limitations, more specifically: Pan discloses as shown in FIG. 3 the WTRU receives a second PDSCH (PDSCH_2) transmission on the second carrier based on the DCI comprised in the second PDCCH (PDCCH_2) transmission, see columns [3], [5]-[7] and also claim 7.
In light of the foregoing, Examiner respectfully submits that Park in view of Davydov and further in view of Pan discloses all the claim limitations of Claim 4.
Regarding claims 11 and 18, these claims contain similar features as recited in claim 4,
thus are rejected for the same reason as stated above.

“GROUND OF REJECTION #4”, P. 19
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PCT No: PCT/KR2017/004810, US2019/0150187, henceforth “Park”) in view of Davydov et al. (US 2018/0219605, henceforth “Davydov”) and further in view of Wang et al. (PCT/CN2017/109383, US2019/0199406, henceforth “Wang”).

Appellant Argues: “Claim 5 depends from Claim 1. Claim 12 depends from Claim 8. Claim 19 depends from Claim 15. These claims are allowable for the same or similar reasons as the claims from which they depend.”

Examiner’s Response:  As the Claim 5 depends from Claim 1, Claim 12 depends from Claim 8 and Claim 19 depends from Claim 15, and thus are rejected for the same reason stated above for claims 1, 8 and 15.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHAMMED MONZUR MURSHID/


Conferees:
 /NOEL R BEHARRY/ Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                       /JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.